            Case 2:20-mj-00085-AKT Document 9 Filed 01/24/20 Page 1 of 1 PageID #: 17

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                     UNITED STATES DISTRICT COURT                                                        FILED
                                                                                                                   IN CLERK'S OFFICE
                                                                      for the                                U.S. DISTRICT COURT E.D.N.Y.
                                                           Eastern District of New York
                                                                                                             *         .I·"~, 2 '·   ?fl?O   *
                  United States of America                               )
                             V.                                          )
                                                                         )
                                                                                Case No.   J.tJ- MJ-- CX)llt/~~7)
                                                                         )
                                                                                                            Sf'
                             DefentiJnt                                  )

                                          ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:


Place:    /{)6                '.k/ A~~                                          Courtroom No.:     'ft 0
          C~ Ir~ I -::r;.tf, N't 1112z..                                        Date and Time:   J"µ.. '-8
        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




                                                                                            J-_

Date:
             (      I                                                                              Judge's signature



                                                                                                                            .)JMJ
                                                                                                                             -
